         Case 1:19-cv-02983-ABJ Document 16-3 Filed 09/09/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COURTLAND SAVAGE,                   )
                                    )
      Plaintiff                     )
                                    )
      v.                            )                Civil Action No. 1:19-cv-2983(ABJ)
                                    )
U.S. DEPARTMENT OF THE NAVY,        )
                                    )
      Defendant.                    )
___________________________________ )


                                     [PROPOSED] ORDER


       Upon consideration of Defendant’s motion for summary judgment, Plaintiff’s opposition

and cross-motion for summary judgment, Defendant’s opposition and reply, and Plaintiff’s reply,

Defendant’s motion is DENIED and Plaintiff’s cross-motion is GRANTED. Judgement is

entered in favor of Plaintiff, and Defendant must produce all documents set forth in Plaintiff’s

cross-motion.

       This is a final, appealable order.

       SO ORDERED.

_________________________                                   ___________________________
Date                                                        Honorable Amy Berman Jackson
                                                            United States District Judge
